Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00405-CV

           SAN ANTONIO INDEPENDENT SCHOOL DISTRICT and Pedro Martinez,
                              in his official capacity,
                                     Appellants

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-CI-19115
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: September 29, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           On September 23, 2021, appellants filed this interlocutory appeal of the trial court’s order

denying their plea to the jurisdiction. On September 24, appellee filed an emergency motion for a

temporary order. On September 28, appellants filed an unopposed motion to dismiss this appeal

without prejudice to later seeking review of the trial court’s ruling on jurisdiction. Appellants state

the motion is unopposed and further request, with the State’s agreement, that the mandate issue

immediately so that proceedings in the trial court may continue. Finally, the motion states the

parties agree costs should be assessed against the party that incurred them.
                                                                                    04-21-00405-CV


       We grant the motion, dismiss the State’s emergency motion for temporary order, and

dismiss this appeal without prejudice. Costs shall be assessed against the party that incurred them

and the Clerk of this court shall be ordered to issue the mandate immediately. See TEX. R. APP. P.

18.1(c).

                                                     PER CURIAM




                                               -2-